In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS

******************** *
NATALEE HESSELL,         *                                     No. 14-1091V
                         *
             Petitioner, *                                     Special Master Christian J. Moran
                         *
v.                       *                                     Filed: November 9, 2015
                         *
                         *                                     Damages; decision based on proffer;
SECRETARY OF HEALTH      *                                     tetanus-diphtheria acellular pertussis
AND HUMAN SERVICES,      *                                     (“Tdap”) vaccine; shoulder injury
                         *                                      related to vaccine administration
             Respondent. *                                     (“SIRVA”).
******************** *

Lawrence Cohan, Anapol Schwartz, Philadelphia, PA, for Petitioner;
Adriana Teitel, United States Dep’t of Justice, Washington, DC, for Respondent.

                UNPUBLISHED DECISION AWARDING DAMAGES1

      On November 10, 2014, Natalee Hessell filed a petition seeking
compensation under the National Childhood Vaccine Injury Act, 42 U.S.C. §
300aa-10 through 34 (2012), alleging that the tetanus-diphtheria acellular pertussis
(“Tdap”) vaccination she received on April 10, 2013, caused her to suffer right
adhesive capsulitis. On July 9, 2015, respondent filed her Rule 4 report, in which
she recommended that the Court find petitioner entitled to compensation for a
shoulder injury related to vaccine administration (“SIRVA”). On July 14, 2015,
the undersigned determined that petitioner is entitled to compensation under the
Vaccine Act.

      On November 5, 2015, respondent filed a Proffer on Award of
Compensation, to which petitioner agrees. Based upon the record as a whole, the
special master finds the proffer reasonable and that petitioner is entitled to an

1
  The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002), requires that the
Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion
proposing redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
award as stated in the Proffer. Pursuant to the attached Proffer, Appendix A, the
court awards petitioner:

        A lump sum payment of $135,060.00, in the form of a check payable to
        Natalee Hessell. This amount represents compensation for all damages
        that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court is directed to enter judgment herewith.

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                             s/Christian J. Moran
                                             Christian J. Moran
                                             Special Master




                                         2
            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS



NATALEE HESSELL,

                           Petitioner,

       v.                                                       No. 14-1091V
                                                                Special Master Moran
SECRETARY OF HEALTH AND                                         ECF
HUMAN SERVICES,

                           Respondent.



                           PROFFER ON AWARD OF COMPENSATION1

         On November 10, 2014, Natalee Hessell (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34 (“Vaccine Act” or “Act”), as amended. The Petition alleges that petitioner received a tetanus-

diphtheria (“Tdap”) vaccination on April 10, 2013, and as a result of the vaccine she suffered right

adhesive capsulitis. Petition at 1. On July 9, 2015, the Secretary of Health and Human Services

(“respondent”) filed a Vaccine Rule 4(c) report, conceding that petitioner suffered from a shoulder

injury related to vaccine administration (“SIRVA”), and recommending that the Court award

petitioner compensation. Id. at 4-5. Respondent hereby submits the following proffer regarding the

award of compensation.




1
 This proffer does not include attorneys’ fees and costs, which the parties intend to discuss after the Damages
Decision is issued.


                                                          1
I.       Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded

$135,060.00, which represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.      Form of the Award

         Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $135,060.00, in the form of a check payable to petitioner.2

Petitioner agrees.

                                                                Respectfully submitted,

                                                                BENJAMINN C. MIZER
                                                                Principal Deputy Assistant Attorney General

                                                                RUPA BHATTACHARYYA
                                                                Director
                                                                Torts Branch, Civil Division

                                                                VINCENT J. MATANOSKI
                                                                Deputy Director
                                                                Torts Branch, Civil Division

                                                                ALTHEA W. DAVIS
                                                                Senior Trial Counsel
                                                                Torts Branch, Civil Division

                                                                /s Adriana Teitel
                                                                ADRIANA TEITEL
                                                                Trial Attorney
                                                                Torts Branch, Civil Division
                                                                U.S. Department of Justice
                                                                P.O. Box 146, Benjamin Franklin Station
                                                                Washington, DC 20044-0146
                                                                Tel: (202) 616-3677
Dated: November 5, 2015


2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court for appropriate
relief. In particular, respondent would oppose any award for future medical expenses, future lost earnings, and
future pain and suffering.

                                                           2